I am unable to agree with the conclusion reached by the writer of the leading opinion in this case and, therefore, most respectfully dissent.
As I view the record in the case, there was competent evidence of actionable negligence to go to the jury. In this connection I call attention to the testimony tending to show that the defendant caused its train to be operated at the time *Page 139 
and place in question without a light upon its switch post, and that the failure to furnish such light made it dangerous for the intestate, and there being testimony tending to show that the failure to furnish such light was an act of negligence, the jury should have been permitted to have determined whether or not such negligence was the proximate cause of the intestate's death, the train in question having reached said place in the night time and there being no light at the place sufficient to guide the operation of the train or to enable those operating the train to see that the switch had been left open and that the place was dangerous where the wreck occurred. These acts should be considered in connection with the testimony tending to show the negligent way in which the key to the switch in question was handled. According to the rules of the company, introduced in evidence, it was the rule of the company to keep a close watch over the switch key and keep it in a safe place, but in the case under consideration, according to the testimony, the company failed to do that. It was also the rule of the company when a key was lost it must be immediately turned to the proper authority and it was also the rule of the company when a key was found it must be immediately reported in and reported. The testimony tends to show that this was not done by one of its agents, Mr. Biggs. It appears from the testimony that this gentleman was first given a key several years ago, which key he lost and which loss he failed to report to the defendant company. Thereafter, another key was lost on the yard at Johns and the witness McLaurin found this key and turned it over to Biggs, whose duty it was to turn the key over to defendant company. However, Mr. Biggs failed to perform his duty in this respect and kept the key. Instead of keeping the key in a safe place, Mr. Biggs negligently hung it up right by his cash register in a little store in Johns. As to what care was taken of the last-mentioned key, the testimony is in conflict. According to the testimony of Mr. Biggs, that key was kept along with his "bunch of keys", but the witness Easterling *Page 140 
testified that this key was kept alone and left hanging by the cash register. From all the testimony it appears that the building in which the key was left was an ordinary little building and the key could not be regarded as having been in a very safe place. The testimony further shows that Easterling broke into the store and stole the key about four days before the wreck in question. It was Mr. Biggs' duty to report this loss at once to the railroad company. There is no testimony tending to show that he complied with this rule. I find no testimony tending to show that the deceased was given any information about the key in question having been stolen from the place in question. He was required to go on with his work and lost his life in the performance of his duty when said train was derailed following the opening of the switch by Easterling who stole the key in question at the place above stated. I think the jury should have been permitted to have considered the testimony introduced and determined whether or not the negligent acts alleged and testified to caused the alleged death.
In my opinion, all exceptions should be overruled and the judgment affirmed.